i          i         i                                                                      i      i       i




                                    MEMORANDUM OPINION

                                            No. 04-09-00271-CR

                                             Jesus ESPINOZA,

                                                  Appellant

                                                       v.

                                           The STATE of Texas,
                                                 Appellee

                       From the 144th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2007-CR-9689
                           Honorable Catherine Torres-Stahl, Judge Presiding



PER CURIAM

Sitting:           Sandee Bryan Marion, Justice
                   Phylis J. Speedlin, Justice
                   Rebecca Simmons, Justice

Delivered and Filed: June 10, 2009

DISMISSED

           The trial court signed a certification of defendant’s right to appeal stating that this “is a plea-

bargain case, and the defendant has NO right of appeal” and that “defendant has waived the right of

appeal.” See TEX . R. APP . P. 25.2(a)(2). Rule 25.2(d) provides, “The appeal must be dismissed if
                                                                                       04-09-00271-CR

a certification that shows the defendant has the right of appeal has not been made part of the record

under these rules.” TEX . R. APP . P. 25.2(d). Accordingly, on May 28, 2009, this court issued an

order stating this appeal would be dismissed pursuant to Rule 25.2(d) unless an amended trial court

certification that shows defendant has the right of appeal was made part of the appellate record. See

Daniels v. State,110 S.W.3d 174 (Tex. App.—San Antonio 2003, order); TEX . R. APP . P. 25.2(d);

37.1.

        On May 29, 2009, defendant’s appellate counsel filed a letter stating “this court has no choice

but to dismiss the appeal.” In light of the record presented, we agree with defendant’s counsel that

Rule 25.2(d) requires this court to dismiss this appeal. Accordingly, this appeal is dismissed.

                                                        PER CURIAM




DO NOT PUBLISH




                                                  -2-